Case 4:20-cv-40148-TSH Document 24 Filed 12/29/20 Page 1 of 11

. FILED

IN CLERKS OFFICE

IN THE UNITED STATES DISTRICT 202 NEL 29 AM 9: 3

COURT FOR THE DISTRICT OF
U 8. DISTR hips
MASSACHUSETTS nisTan PICT cOuRT
Andrea Brooks
plaintiff
V Civil Action No:

4:20-CV-40148-DHH
William Albert D’Errico, Jr... et al

defendant

 

MOTION TO DISMISS

COMES NOW Defendants William Albert D’Errico, Jr. (William D’Errico) and
Lisa D’Errico, proceeding PRO SE, who submit this motion to dismiss the entire
Complaint filed by the Plaintiff in this matter (#Case No. 4:20-cv-40148-DHH).
The Plaintiff offers numerous allegations against Defendants William D’Errico and

Lisa D’Errico but offers no factual information to support said allegations and thus
Case 4:20-cv-40148-TSH Document 24 Filed 12/29/20 Page 2 of 11

the pleading is insufficient because all it does is recite conclusions but offers no

facts or theories to substantiate such claims.

INTRODUCTION

A The Defendants first met the Plaintiff in August, 2009 through the Plaintiffs
escort ad on Craigslist. At that time the Plaintiff told the Defendants she was
unable to become pregnant and that birth control would not be necessary
during any sexual encounter. At some point the Plaintiff learned that the
Defendants had experienced several previous miscarriages and the Defendants
belief is that knowledge was instrumental in what followed. Sometime after
their initial encounter, the Plaintiff informed the Defendants that she (the
Plaintiff) was pregnant and would be willing to give up all rights to the unborn

child in exchange for the sum of $60,000.

B Immediately after the birth of the child, Defendant William D’Errico Jr.
requested a paternity test and, when advised that the result was a positive
match, filed for parental and visitation rights (September 2010). A hearing
was scheduled for 10/13/10. On 10/7/10, the Plaintiff filed a harassment

prevention order (Docket #1012R0168) with a hearing scheduled for 10/20/10.
Case 4:20-cv-40148-TSH Document 24 Filed 12/29/20 Page 3 of 11

At the hearing, held at Newton District Court, the harassment petition was
denied as it was found to be fraudulent and an obvious attempt to interfere

with the parental rights and visitation Docket #10W1723.

In December 2012, the Defendants were contacted by MA Department of
Child and Family Services asking if we had physical custody of our son. They
advised us that there had been an altercation between the Plaintiff and the
father of three of her other children after she abandoned them on his doorstep
for the second time. MA Family Services indicated that, based on the
Plaintiff's actions, they believed the Plaintiff was unstable and that she had
been admitted for psychological evaluation. MA Family Services instructed
Defendant, William D’Errico Jr., to file for an emergency custody order as
soon as possible. Said emergency order was granted and the presiding judge
(Judge Gibson) allowed the Plaintiff 90 days to object. On March 21, 2013,
Defendant William D’Errico Jr. was granted sole legal and physical custody of

our son,

Subsequently, the Defendants had very little contact with the Plaintiff until
2016. After learning of the Plaintiffs various illicit websites, Defendant

William D’Errico Jr. filed in New Hampshire court to terminate the Plaintiff's
Case 4:20-cv-40148-TSH Document 24 Filed 12/29/20 Page 4 of 11

parental rights. Since then, both Defendants have been repeatedly harassed by
the Plaintiff's unsubstantiated outrageous legal complaints and motions. The
Plaintiff has verbally threatened the Defendants after one hearing that “if we
thought $60,000 was a lot that would be nothing compared to what she [the
Plaintiff] will get” in an obvious reference to the Plaintiff's offer to the

Defendants made during the pregnancy.

The Plaintiff claims an inability to afford either legal assistance or child
support (currently court ordered at $50/month). However, it appears that she
was able to have breast augmentation surgery (value approximately $10K) and
drive a valuable automobile (value approximately $50K). She has stated in
the past that these items were gifts from her live-in boyfriend, John Stuart who

appears to be her associate in her financial/business affairs.

In May of 2018, the Defendants requested, and were granted, a No Trespass
Order against the Plaintiff and her associate John Stuart for frequent incidents
of harassment at the home of the Defendants. Consequently, the Plaintiff's
visitation order was revised such that visitation transfers were to take place at

Milford NH Police Department only.
Case 4:20-cv-40148-TSH Document 24 Filed 12/29/20 Page 5 of 11

At the beginning of 2019, the Defendants were contacted by MA Department
of Child and Family Services requesting information regarding the Plaintiff's
contact with the Defendants’ son and what information we (the Defendants)
might have regarding her (the Plaintiff's) affairs. We learned through this
encounter that the Plaintiff had kicked her 16 year old daughter out of her
home and there was an underlying suspicion that this action was the result of

the Plaintiffs attempt to prostitute the daughter.

In the summer of 2019, The Plaintiff filed for joint custody of the Defendants’
son. During the period prior to the custody hearing, the Plaintiff filed a
complaint with the NH Department of Children and Families stating that
Defendant William D’Errico Jr. was using drugs and had loaded firearms in
his home. The NH Department of Children and Families investigated and
found the claims fraudulent. Subsequent to the NH Family Court order
refusing joint custody, the Plaintiff filed yet another harassment order stating
that the Defendant William D’Errico Jr. attacked her in NH Family Court.

This complaint was also found fraudulent.
Case 4:20-cv-40148-TSH Document 24 Filed 12/29/20 Page 6 of 11

ARGUMENT
Claim #34 alleges conspiracy to “...violate my parental rights...” by
Defendants William D’Errico Jr. and Lisa D’Errico. Per FED. R. CIV. P.
11(b)(3), the Complaint should make clear that the defendant violated the law,
not just that it is possible that defendant violated the law. This entire
Complaint contains unsupported allegations only. The complaint must do
much more than this. Specifically, a factual basis for the claim must be
established by the complaint, the complaint must also include details about
how the defendant was complicit, and how this complicity is relevant to the
plaintiffs Claim for Damages, i.e. “the doctrine of plausibility”. [Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) and Bell Atlantic v. Twombly, 550 U.S. 544

(2007)].

Claim #42 contains an allegation of conspiracy to “..violate the 13"
Amendment to the US Constitution...” and NH RSA 633:7. With regard to
the 13" Amendment, the complaint specifically states “...the right not to be
enslaved...” and “...to deprive me of my rights and force me into sexual
slavery.” The Plaintiff either readily admits to being a sex worker or doesn’t
deny that allegation in Claims #17, 45, 49, 50, 51, 52 and 53. Both the 13"

Amendment and NH RSA 633:7 demand the use of force or coercion. The
Case 4:20-cv-40148-TSH Document 24 Filed 12/29/20 Page 7 of 11

Plaintiff repeatedly states in the Complaint, she has engaged in this type of
activity under her own free will for over a decade and prior to the birth of the
child at the center of this dispute. Thus the Plaintiff is barred from claiming

violation of either the 13" Amendment or RSA 633:7.

Claim #47 alleges conspiracy to “‘...force me [the Plaintiff] into sexual
slavery...”. Per FED. R. CIV. P. 11(b)(3), the Complaint should make clear
that the defendant violated the law, not just that it is possible that defendant
violated the law. This entire Complaint contains unsupported allegations only.
Per Rule 11(b)(3) the complaint must do much more than this. Specifically, a
factual basis for the claim must be established by the complaint, the complaint
must also include details about how the defendant was complicit, and how this
complicity is relevant to the plaintiff's Claim for Damages, i.e. “the doctrine

of plausibility”. [Id]

Claim #50 alleges that the Defendants “...started to coerce me [the Plaintiff]
to commit commercial sex acts...”. The claim then attempts to equate
knowledge of the source of income to coercion to perform the work for that
income. However, knowledge that a person willfully engages in illegal
activity does not under any circumstance constitute control by the

knowledgeable person. In this matter the Plaintiff willingly participates in
Case 4:20-cv-40148-TSH Document 24 Filed 12/29/20 Page 8 of 11

illegal sex for money as noted previously in this motion. As the Plaintiff is a
college educated person, the Court could reasonably assume that the Plaintiff
understands the difference between knowledge-of-a-situation versus control-
of-a-situation. Therefore, the Defendants take the position that,

(1) if the Plaintiff is not mentally deficient,

(2) and is reasonably well educated,

(3) but is an admitted perjurer (Claim #49 and others), then,

(4) given the complete lack of support or factual evidence for the
claims made in this Complaint, the Plaintiff has advanced these
allegations in a frivolous manner in order to draw attention to her [the
Plaintiff's] dissatisfaction with the numerous previous rulings adverse
to the Plaintiff’s position in her long running, on again-off again,
custody and child support fight and thus should be dismissed in that it
fails to achieve the requirements of FED. R. CIV. P. 12(b)(3).

[US Court of Appeals For the Seventh Circuit No. 08-3675 COONEY
v ROSSITER - This case... ... may be paranoid pro se litigation,

arising out of a bitter custody fight and alleging, as it does, a vast,
Case 4:20-cv-40148-TSH Document 24 Filed 12/29/20 Page 9 of 11

encompassing conspiracy; and before defendants in such a case
become entangled in discovery proceedings, the plaintiff must meet a

high standard of plausibility]

Absent any allegation of force or intimidation with respect to the most
serious crimes alleged in this Complaint and given that a reasonably well
educated Plaintiff has put forth the notion that the knowledge of an illegal act
equates to control of that act, this Complaint must be construed as an act of
frivolous use of the courts resources and a malicious attack on the
Defendants named in the Complaint. [The plaintiff must make factual
allegations sufficient to “state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167

L.Ed.2d 929].

FED. R. CIV. P. Rule 11(b) states, “By presenting to the court a pleading,
written motion, or other paper... an... unrepresented party certifies that to
the best of the person's knowledge, information, and belief, formed after an
inquiry reasonable under the circumstances:”. The Complaint contains

neither evidence nor statement of fact that would indicate any investigation

or inquiry in either the conduct of the Defendants or the applicable law and
Case 4:20-cv-40148-TSH Document 24 Filed 12/29/20 Page 10 of 11

thus the Complaint fails to comply with FED. R. CIV. P. Rule 11(b).

CONCLUSION

The Defendants respectfully request that for the foregoing reasons the

Defendants’ Motion to Dismiss should be granted.

The Defendants further request that given the heinous nature of the
allegations in the Complaint and the complete lack of supporting data and
the completely implausible nature of the Complaint that the Motion to

Dismiss be issued WITH PREJUDICE.

Furthermore, in light of the 30 or more times that this Plaintiff has filed
litigation, motions, custody pleadings, etc, against the Defendants, we, the
Defendants, request that the court find the Plaintiff to be a vexatious litigant
and, thus the Defendants are entitled to protection from further litigation by
this Plaintiff unless such new or continuing litigation has been approved,

pre filing, by a sitting judge of this honorable court.
Case 4:20-cv-40148-TSH Document 24 Filed 12/29/20 Page 11 of 11

; nn th
Respectfully submitted this ~7? day of December, 2020

c

=

William A. D’Errico

13 Mobile Coach Lane

Mont Vernon, NH 03057-1709
Tel: 603.533.1952

Email: rottylover@comcast.net

Ki Sate

. Lisa D’Errico

13 Mobile Coach Lane

Mont Vernon,-NH 03057-1709
Tel: 603.554.6129

Email: rottylover@comcast.net
